Citation Nr: 0617300	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date prior to August 12, 2002, 
for a 50 percent rating for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to February 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
decision of the Ft. Harrison Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the rating for 
PTSD to 50 percent, effective August 12, 2002, and continued 
a 10 percent evaluation for residuals of a right patellar 
dislocation.  On his Form 9, the appellant expressly limited 
his appeal to the matter of an earlier effective date for the 
50 percent rating for PTSD.  Accordingly, this is the only 
issue before the Board. 

FINDINGS OF FACT

1.  The RO has assigned an effective date of August 12, 2002, 
for a 50 percent evaluation for PTSD.

2.  The veteran's claim for an increased rating for his PTSD 
was received on August 31, 2000.

3.  The medical evidence shows that the veteran's PTSD was 
first manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships on August 11, 2000.


CONCLUSION OF LAW

The criteria for an effective date of August 11, 2000, for a 
50 percent evaluation for PTSD are met. 38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA applies in the instant case.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), providing further guidance on VCAA notice 
requirements.  However, as the decision below constitutes a 
full grant of the benefit sought, the Board need not consider 
the question of VCAA compliance since there is no detriment 
to the veteran in light of the favorable disposition.  

II.  Factual Background

The veteran contends that the effective date for a 50 percent 
rating for his service-connected PTSD should be prior to 
August 12, 2002.  

The veteran served with the U.S. Marine Corps in the Republic 
of Vietnam during the Vietnam War.  His awards include a 
Combat Action Ribbon.

On VA examination in January 1996, it was noted that the 
veteran had been working as a maintenance person for 13 years 
and had a stable job history.  On mental status examination 
the veteran talked fairly slowly and teared up when talking 
about friends killed in Vietnam.  The examiner found that the 
veteran had an average range of intellectual functioning with 
concentration within normal limits, fair insight, and intact 
judgment.  The diagnosis was PTSD with mild symptoms 
including continued survival guilt, anniversary reaction in 
April (the time his friend was killed), depression, 
withdrawal, increased irritability, and nightmares once or 
twice a month.  It was noted that the veteran had a fairly 
stable home life, and that his score on the Global Assessment 
of Functioning (GAF) Scale was in the 70 range with some mild 
symptoms.

In February 1996, the RO granted service connection for PTSD, 
rated 10 percent.

In August 2000, the veteran indicated that he was being seen 
for PTSD by a physician at the VA medical center (VAMC) in 
Fort Harrison.

VA outpatient treatment records show that the veteran was 
seen from August through October 2000 for complaints of 
stress, anxiety and anger.  August 11, 2000, treatment 
records show that he was alert, oriented, and well groomed.  
His mood was appropriate to the situation and his thoughts 
were well ordered and grounded in reality.  There was no 
evidence of a thought disorder.  The records indicated that 
the veteran felt like he was losing control, he experienced 
conflicts with his boss and co-workers.  He was tense and 
anxious most of the time and ruminated at home alone for long 
periods of time.  He and his wife seldom socialized and his 
increased anger increase caused problems.  The continuous 
stress of his job produced a high anxiety level.  He 
experienced sleep disturbances and was socially withdrawn.  
His GAF was 65.

On VA examination in October 2000, the veteran appeared alert 
and oriented.  His grooming and hygiene were appropriate for 
the setting.  He indicated that he was having a fair amount 
of work-related stress, and that he saw a vocational 
rehabilitation counselor in consideration of a change in 
occupation.  He reported that his on the job concentration 
had diminished.  His work history was reportedly excellent.  
He had worked for the railroad for nine years and, for the 20 
years since then, had been a maintenance engineer.  He 
reported symptoms including nightmares about Vietnam, a 
diminishing tolerance of people, a preference for solitude, 
exaggerated startle response, hyper-vigilance, and intrusive 
thoughts about Vietnam.  He had become more isolated over the 
past four or five years, but continued to have some friends.  
While he reported that he did not want to be around others, 
he was not totally socially avoidant and could go to stores 
and maintain some brief but superficial contact with others.  
He was able to be around people, and went to restaurants with 
his wife.  He related well with a coworker, but had trouble 
with authority figures.  Mental status examination was noted 
to be essentially unremarkable.  The veteran had good eye 
contact and normal tone and pace of voice.  He appeared to be 
experiencing some symptoms of anxiety, and his voice was 
slightly tremulous; but he was able to express himself well 
during the interview.  He reported some symptoms of 
depression such as suicidal ideation, but had no history of 
suicide attempts.  He noted some homicidal thoughts toward 
his supervisors, but he does not act on his thoughts of 
violence.  He appeared to have mildly dysphoric mood.  His 
affect was full ranging and appropriate.  He tracked the 
conversation well, and had no impairment of concentration or 
attention span.  His memory appeared somewhat weak, but was 
functionally intact.  The veteran's thinking was logical and 
goal-oriented and there were no indications of a thought 
disorder.  The diagnosis was PTSD, relatively mild, with 
sufficient symptoms of depression to make a diagnosis of 
depressive disorder, not otherwise specified (NOS).  
Depression appeared to be largely situational and secondary 
to job stress.  The examiner indicated that the veteran's GAF 
Scale score was 65.  He stated that the veteran's symptoms 
were not severe, and that it was likely that his PTSD reduced 
his ability to tolerate stress.  He appeared to be capable of 
maintaining brief and superficial contact with others and of 
sustaining employment.

VA outpatient treatment records show ongoing treatment for 
psychiatric problems.  In November 2000 the veteran was seen 
with complaints of anxiety and depression.  In February 2001, 
he described symptoms including weird dreams and irritability 
during the evenings.  A nurse practitioner assigned a GAF 
score of 75.  A July 2001 record reflects that the veteran 
was maintaining emotional equilibrium.  His job was 
reportedly less stressful and he tolerated medications well.  
The GAF score was 70.

On VA examination in August 2002, the veteran presented in a 
somewhat timid and shy fashion.  No unusual behaviors or 
mannerisms were noted.  His grooming and hygiene were 
satisfactory, and he was alert and oriented.  He reported 
symptoms of guilt related to combat.  He continued to work at 
an apartment complex, doing maintenance work.  He reported 
increased difficulty coping with the stress of the job, which 
he had done for 22 years.  The veteran had been married for 
13 years. His wife stated that he had become more socially 
withdrawn since September 11, 2001.  He had no friends and 
preferred to isolate himself at home.  When working, he 
waited until people left before entering to do repairs on 
their apartments.  His current medications included an 
antidepressant as well as an anxiolytic for anxiety.  He 
reported symptoms including nightmares, difficulty sleeping, 
exaggerated startle response, shortened temper, 
hypervigilance, an aversion to being around people, intrusive 
thoughts, survivor guilt, and greater dwelling on Vietnam 
since September 11, 2001.  He reported difficulty dealing 
with Orientals and increased irritability. On mental status 
examination, his voice was somewhat subdued, but audible.  It 
was normal in pace.  His eye contact was fleeting and 
marginal.  He appeared to be experiencing considerable stress 
during the interview, and his underlying mood was one of 
anxiety.  He tracked the conversation fairly well, and no 
impairment of concentration or attention span was noted.  
Psychomotor activity appeared to be within normal limits.  
His memory was functionally intact and his thinking was 
logical and goal oriented.  There was no indication of a 
thought disorder. The diagnosis was PTSD with secondary 
depression.  The examiner reported a GAF Scale score of 50 to 
55, and noted that the veteran has been able to maintain 
long-term employment, but was experiencing more stress on the 
job than in the past.  He was fairly withdrawn socially, with 
no close friendships.  He was able to interact with others on 
a brief and superficial basis, but found interaction with 
others to be more stressful than previously.  He did not have 
any problems with alcohol, and had maintained sobriety for 
the past 13 years.

A clinical case summary from a private facility that performs 
contract work for VA reviewed the veteran's treatment from 
November 2002 through January 2003. Symptoms included: self 
persecutory tendencies; loss of motivation; avoidance of 
thoughts which act as triggers for traumatic memories; 
sporadic sleep; intrusive thoughts; isolation from others; 
nightly nightmares of repeated combat situations; phobia of 
crowded places; feelings of persecution; survival guilt; 
chronic flashbacks; continuous anxiety and anger; continual 
thoughts that the world may be a better place without him; an 
exaggerated startle response; and feelings of persecution at 
work with a continuous desire to quit.  On clinical 
evaluation, it was reported that the veteran was compulsive 
and obsessive, and suffered phobias.  He noted that the 
veteran had suicidal ideation on a regular basis, past 
thoughts of homicide, and suffered depersonalization from 
himself and others.  He further reported that the veteran was 
extremely persecutory towards himself, that his insight was 
not good, that he disliked his job and fellow employees, and 
that he felt other employees were overly hard on him and took 
advantage of him.  He would not have been able to survive at 
this had he not been isolated while at work.  The clinician 
stated that he did not believe that the veteran would be able 
to continue at his current job much longer without it 
resulting in such high anxiety and stress leading to a heart 
attack or stroke.  He has no real close friends, and avoided 
social situations whenever possible.  The diagnosis was PTSD, 
chronic with delayed onset.  The GAF score was 50.

III.  Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance (emphasis added), or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application. See Hazan v. Gober, 10 Vet. App. 511 (1997).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable. See 38 U.S.C.A. § (b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9411.

IV.  Analysis

In correspondence received on August 31, 2000, the veteran 
requested an increased rating for his service-connected 
psychiatric disability.  The record does not contain any 
earlier unadjudicated claim for such an increased rating.  In 
July 2001, the RO increased the rating for PTSD from 10 
percent to 30 percent, effective August 11, 2000, the date of 
VA treatment showing increased disability.  The veteran 
perfected his appeal for an increased rating.  In a June 2003 
decision, the Board increased the rating from 30 percent to 
50 percent for PTSD.  The Board decision indicated that the 
veteran's PTSD had become progressively worse over time.  The 
Board decision cited to the most recent VA records to support 
an increased rating for the current disability at the time; 
however, the Board did not specifically limit the increased 
rating to any specific date.  In a subsequent June 2003 
rating decision, the RO assigned a 50 percent evaluation, 
effective August 12, 2002.  The veteran subsequently 
perfected his appeal and maintained that he was entitled to 
an effective date earlier than August 12, 2002.  

According to the law and the pertinent regulation, a key date 
in determining the proper effective date for an increased 
rating is the date of receipt of the claim for increase. 
Here, the undisputed receipt of the claim is August 31, 2000.  
In general, when a veteran files a claim for an increased 
rating and subsequent evidence shows that an increase is 
warranted, it is assumed that the increased level of 
disability was present at the time the claim was filed, 
unless the evidence clearly shows otherwise.  In the latter 
case, the effective date for the increase is set as "the date 
entitlement arose," meaning the date that the evidence shows 
that the criteria for an increased rating were met.  In the 
former case, the date of receipt of the claim is used.  The 
regulation also provides that an effective date prior to the 
date of receipt of the claim can be assigned if the evidence 
shows that an increase was warranted up to one year prior to 
that date.  

The Board must next determine when the evidence shows that 
the veteran's psychiatric disorder had increased in 
disability so as to warrant a 50 percent rating.  In this 
case, an August 11, 2000 VA treatment record shows that the 
veteran had occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The record indicated that the veteran felt 
like he was losing control, and was tense and anxious most of 
the time.  He had conflicts with his boss and co-workers and 
ruminated at home alone for long periods of time.  He and his 
wife seldom socialized and his increased anger increase 
caused problems.  The continuous stress of his job produced a 
high anxiety level, he experienced sleep disturbance and was 
socially withdrawn.  The Board finds that those 
manifestations meet the criteria for a 50 percent rating on 
August 11, 2000.  Here, August 11, 2000 is the earliest date 
as of which it is ascertainable that in increase in 
disability had occurred within of year of receipt of the 
claim (August 31, 2000).  

The Board concludes that an effective date of August 11, 
2000, and no earlier, should be assigned.


ORDER

An effective date of August 11, 2000, for a 50 percent rating 
for the veteran's PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


